Case: 19-50408       Document: 00515662852             Page: 1      Date Filed: 12/07/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                               December 7, 2020
                                       No. 19-50408                              Lyle W. Cayce
                                                                                      Clerk

   Thomas Holman,

                                                                   Plaintiff—Appellant,

                                           versus

   Bryan Collier; John Doe x14; Jane Doe x6,

                                                                Defendants—Appellees.


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:18-CV-1069


   Before Clement, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
           Plaintiff Thomas Holman, proceeding pro se, appeals the district
   court’s decision dismissing his § 1983 claims as barred by Heck v. Humphrey,
   512 U.S. 477 (1994), and frivolous under 28 U.S.C. § 1915(e). 1


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
              We note that a suit may be dismissed under 28 U.S.C. § 1915(e) only when the
   suit is brought in forma pauperis (IFP)—and Holman paid the filing fee in this case. We
   find the district court’s error on this point to be harmless, however, because 28 U.S.C.
Case: 19-50408        Document: 00515662852              Page: 2      Date Filed: 12/07/2020




                                         No. 19-50408


           Holman alleges that Defendants wrongfully imprisoned him for nearly
   four months, denied him access to a lawyer, held a parole hearing in his
   absence and without notice, and forced him to work without compensation.
   He further alleges that he was raped in prison. Holman seeks $7.3 million in
   damages.
           We construe pro se briefs liberally. See Haines v. Kerner, 404 U.S. 519,
   520 (1972). But even pro se litigants must brief arguments in order to
   preserve them. Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993). So
   “[w]e will not raise and discuss legal issues” that Holman has “failed to
   assert.” Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748
   (5th Cir. 1987). In short, Holman “does not address the merits of the [district
   court] opinion.”        Id.    Indeed, he fails to make “even the slightest
   identification of any error in [the court’s] legal analysis or its application,”
   id., opting instead to repeat his factual allegations and list some legal
   authorities without analysis. It is thus as if Holman “had not appealed [the]
   judgment,” id., and we dismiss this appeal as frivolous. 5th Cir. R. 42.2.
           Both our dismissal and the district court’s dismissal count as strikes
   under 28 U.S.C. § 1915(g). Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.
   1996), abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S. 532
   (2015). Holman is cautioned that if he accumulates three strikes, he will not
   be allowed to proceed IFP in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is in imminent danger of
   serious physical injury. 28 U.S.C. §§ 1915(g)–(h). As Holman is not
   proceeding in forma pauperis in the instant appeal, he is also warned that
   sanctions may be imposed in response to future frivolous filings.



   § 1915A(b)(1) imposes an identical “frivolousness” standard on all civil actions brought by
   a prisoner against a governmental officer.




                                               2